DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 and 18–20 is/are pending.
Claim(s) 17 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–16 and 18–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers et al. (US 2015/0221986 A1, hereinafter Hamers) in view of West et al. (US 2012/0115041 A1, hereinafter West).
Regarding claim 1, Hamers discloses a battery comprising:
a negative electrode comprising lithium metal (see lithium anode, [0192]);
a positive electrode (see cathode, [0146]);
a separator (see separator material, [0190]); and
an electrolyte comprising a poly(alkyleneoxide) siloxane (see OS electrolytes, [0106]),
wherein the electrolyte further comprises a non-poly(ethyleneoxide) siloxane co-solvent (see carbonate additive, [0011]); and
wherein the electrolyte further comprises a salt at a concentration of about 2 M to about 10 M (see concentration above, [0005]; [0059]);
wherein the concentration of the salt in the electrolyte is determined as mols of salt divided by volume of the electrolyte, without considering the volume change of the electrolyte due to dissolution of the salt (see concentrations, [0005]).
Hamers does not explicitly disclose:
the non-poly(alkyleneoxide) siloxane co-solvent is 1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether; 1,1,2,2-tetrafluoroethyl- 2,2,3,3,3- pentafluoropropyl ether; 2,2,2-trisfluoroethyl-1,1,2,3,3,3-hexafluoropropyl ether; ethyl-1,1,2,3,3,3-hexafluoropropyll ether; difluoromethyl-2,2,3,3,3- pentafluoropropyl ether; difluoromethyl-2,2,3,3-tetrafluoropropyl ether; 2- fluoro-1,3-dioxolane; 2,2-difluoro-1,3-dioxolane; 2-trifluoromethyl-1,3- dioxolane; 2,2-bis(trifluoromethyl)-1,3-dioxolane; 4-fluoro-1,3-dioxolane; 4,5-difluoro-1,3-dioxolane, or a mixture of any two or more.
West discloses an electrolyte comprising a poly(alkyleneoxide) siloxane (FIG. 1, [0025]) and a non-poly(alkyleneoxide) siloxane co-solvent (see additives, [0064]), wherein the non-poly(alkyleneoxide) siloxane co-solvent is 1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether; 1,1,2,2-tetrafluoroethyl- 2,2,3,3,3- pentafluoropropyl ether; 2,2,2-trisfluoroethyl-1,1,2,3,3,3-hexafluoropropyl ether; ethyl-1,1,2,3,3,3-hexafluoropropyl ether; difluoromethyl-2,2,3,3,3- pentafluoropropyl ether; difluoromethyl-2,2,3,3-tetrafluoropropyl ether; 2- fluoro-1,3-dioxolane; 2,2-difluoro-1,3-dioxolane; 2-trifluoromethyl-1,3- dioxolane; 2,2-bis(trifluoromethyl)-1,3-dioxolane; 4-fluoro-1,3-dioxolane; 4,5-difluoro-1,3-dioxolane, or a mixture of any two or more (see additives, [0066]) to enhance the cycling capability of the battery (see additives, [0064]). Hamers and West are analogous art because they are directed to electrolytes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte of Hamers with the non-poly(alkyleneoxide) siloxane co-solvent of West in order to enhance the cycling capability of the battery.
Regarding claim 2, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is a compound of Formula I (see OS electrolytes, [0106]):
SiR1(4-x)(PAO)x (I) (see OS electrolytes, [0106]);
x is 1, 2, or 3 (see OS electrolytes, [0106]); and
PAO is a poly(alkyleneoxide) group (see OS electrolytes, [0106]);
each R1 is independently hydrogen, a substituted or unsubstituted alkyl group having from 1 to 12 carbon atoms, a substituted or unsubstituted alkenyl group having from 2 to 12 carbon atoms, or a further siloxane group of Formula II (see OS electrolytes, [0106]):
-OSiR2(3-x')(PAO)x' (II) (see OS electrolytes, [0106]);
each R2 is independently hydrogen, a substituted or unsubstituted alkyl group having from 1 to 12 carbon atoms, a substituted or unsubstituted alkenyl group having from 2 to 12 carbon atoms, or a further siloxane group of Formula II, wherein no more than 50 R2 in any compound of Formula I may repeat as Formula II (see OS electrolytes, [0106]); and
x' is 0, 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 3, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) group is group of Formula III (see OS electrolytes, [0106]):
-(CH2)p[O(CH2)n]q(O)q'R3 (III) (see OS electrolytes, [0106]);
wherein R3 is H, alkyl, or a group of Formula IV (see OS electrolytes, [0106])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (IV) (see OS electrolytes, [0106]); 
n is an integer from 1 to 12 (see OS electrolytes, [0106]);
each p is individually an integer from 0 to 12 (see OS electrolytes, [0106]);
q represents a polymeric repeat unit (see OS electrolytes, [0106]);
q' is 0 or 1 (see OS electrolytes, [0106]); and
R4 is H, alkyl, or alkenyl (see OS electrolytes, [0106]).
Regarding claim 4, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein q is from 1 to 1000 (see OS electrolytes, [0106]).
Regarding claim 5, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]).
Regarding claim 6, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R3 is H or a C1–C12 alkyl (see OS electrolytes, [0106]).
Regarding claim 7, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R3 is methyl, ethyl, or propyl (see OS electrolytes, [0106]).
Regarding claim 8, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein n is 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 9, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein each p is individually 0, 1, 2, or 3 (see OS electrolytes, [0106]).
Regarding claim 10, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein R4 is H, C1–C10 alkyl, or C1–C10 alkenyl (see OS electrolytes, [0106]).
Claim 3, which claim 10 is directly dependent, recites the limitation "wherein R3 is H, alkyl, or a group of Formula IV." Claim 10 does not require R3 to be a group of Formula IV, which includes R4. Therefore, Hamers discloses the claimed subject matter of claim 10 because Hamers discloses "wherein R3 is H, alkyl, or a group of Formula IV."
Further, West discloses an electrolyte comprising a poly(alkyleneoxide) siloxane (FIG. 1, [0093]), wherein the poly(alkyleneoxide) group is group of Formula III (FIG. 1, [0093]): -(CH2)p[O(CH2)n]q(O)q'R3 (III) (FIG. 1, [0093]); wherein R3 is H, alkyl, or a group of Formula IV (FIG. 1, [0093]) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (IV) (FIG. 1, [0093]); n is an integer from 1 to 12 (FIG. 1, [0093]); each p is individually an integer from 0 to 12 (FIG. 1, [0093]); q represents a polymeric repeat unit (FIG. 1, [0093]); q' is 0 or 1 (FIG. 1, [0093]); and R4 is H, alkyl, or alkenyl (FIG. 1, [0093]); and wherein R4 is H, C1–C10 alkyl, or C1–C10 alkenyl (FIG. 1, [0093]) to improve capacity and cycling properties of the battery (see electrolytes, [0026]. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the poly(alkyleneoxide) siloxane of modified West with the poly(alkyleneoxide) siloxane of West in order to improve capacity and cycling properties of the battery.
Regarding claim 11, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein PAO is a poly(ethylene oxide) or a poly(propylene oxide) group (see OS electrolytes, [0106]).
Regarding claim 12, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein n is 2 or 3 (see OS electrolytes, [0106]);
p is 0, 1, 2, or 3 (see OS electrolytes, [0106]);
R3 is H, methyl, ethyl, propyl, or a group of Formula IV (see OS electrolytes, [0106]);
q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]); and
R4 is H, methyl, ethyl, or propyl (see OS electrolytes, [0106]).
Regarding claim 13, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is (CH3)3SiO(CH2CH2O)nCH3, (CH3)3SiCH2O(CH2CH2O)nCH3, (CH3)3Si(CH2)3O(CH2CH2O)nCH3, (CH3)2Si[O(CH2CH2O)n'CH3]2, CH3Si[O(CH2CH2O)pCH3]3, Si[O(CH2CH2O)p'CH3]4, (CH3)2Si[O(CH2CH2O)nCH3][(CH2)3OCH2CH2O)nCH3], (CH3)3SiOR, (CH3)3Si(CH2)3OR, CH3O(CH2CH2O)nSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)nSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)nCH2Si(CH3)2OSi(CH3)2CH2O(CH2CH2O)nCH3, CH3O(CH2CH2O)n(CH2)3Si(CH3)2OSi(CH3)2(CH2)3O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2(CH2)3O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2(CH2)2O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2O(CH2CH2O)nCH3, (CH3)3SiOSi(CH3)2OR, ROSi(CH3)2OSi(CH3)2OR, (CH3)3SiOSi(CH3)2(CH2)3OR, RO(CH2)3Si(CH3)2OSi(CH3)2(CH2)3OR, CH3O(CH2CH2O)nSi(CH3)2OSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, CH3O(CH2CH2O)n'(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2(CH2)3OSi(CH3)2O(CH2C H2O)nCH3, [(CH3)3SiO]2Si(CH3)O(CH2CH2O)nCH3, [(CH3)3SiO]2Si(CH3)(CH2)3O(CH2CH2O)nCH3, [(CH3)3SiO]2Si(CH3)O (CH2CH2O)nSi(CH3)[OSi(CH3)3]2, ROSi(CH3)2OSi(CH3)2OSi(CH3)2OR, ROSi(CH3)2OSi(CH3)2OSi(CH3)3, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2 (CH2)3OR, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)3, ROSi(CH3)2OSi(CH3)2OSi(CH3)2O(CH2CH2O)nCH3, RO(CH2)3Si(CH3)2OSi(CH3)2OSi(CH3)2(CH2)3O(CH2CH2)nCH3, or a mixture of any two or more such siloxanes (see OS electrolytes, [0106]);
wherein R is a carbonate group (see OS electrolytes, [0106]);
n is 2, 3, 4, 5, 6, or 7 (see OS electrolytes, [0106]);
n' is 2, 3, 4, or 5 (see OS electrolytes, [0106]);
p is 2, 3, or 4 (see OS electrolytes, [0106]); and
p' is 2 or 3 (see OS electrolytes, [0106]).
Regarding claim 14, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the poly(alkyleneoxide) siloxane is 2,2-dimethyl-3,6,9-trioxa-2-siladecane (CH3(OCH2CH2)2OSi(CH3)3) (see OS electrolytes, [0106]) or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

p is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]); and
q is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see OS electrolytes, [0106]).
Regarding claim 15, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein p is 2, and q is 1 (see OS electrolytes, [0106]).
Regarding claim 16, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the concentration of the salt in the electrolyte is from 6 M to 10M (see concentrations above, [0005]; [0059]).
Regarding claim 18, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the salt comprises LiClO4, LiPF6, LiAsF6, LiBF4, LiB(C2O4)2, LiBF2(C2O4), LiCF3SO3, LiN(SO2F)2, LiPF3(C2F5)3, LiPF4(CF3)2, LiPF3(CF3)3, LiN(SO2CF3), LiCF3CO2, LiC2F5CO2, LiPF2(C2O4)2, LiPF4C2O4, LiN(CF3SO2)2, LiC(CF3SO2)3, LiN(SO2C2F5)2, a lithium alkyl fluorophosphate, Li2B12X12-αHα, Li2B10X10-βHβ, or a mixture of any two or more thereof, wherein X is OH, F, Cl, or Br; α is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12; and β is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 (see lithium salts, [0148]).
Regarding claim 19, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the cathode comprises a layered lithium nickel cobalt manganese oxide, spinel lithium nickel manganese oxide, lithium iron phosphates, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, or a mixture of any two of more thereof (see cathode, [0146]).
Regarding claim 20, modified Hamers discloses all claim limitations set forth above and further discloses a battery:
wherein the cathode comprises a layered lithium nickel cobalt manganese oxide, layered lithium nickel cobalt aluminum oxide, spinel lithium nickel manganese oxide, lithium iron phosphates, lithium cobalt phosphates, lithium manganese phosphates, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, or a mixture of any two of more thereof (see cathode, [0146]).

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Applicants argue Hamers does not each or suggest a co-solvent of fluorinated ethers (P9/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue there is no suggestion or basis for a reason to so modify Hamers (P9/¶2). West discloses a fluorinated non-poly(alkyleneoxide) siloxane co-solvent to enhance the cycling capability of the battery (see additives, [0064]). Therefore, there is a suggestion and reason to modify Hamers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amine (US 2011/0076572 A1) discloses an electrolyte comprising a poly(alkyleneoxide) siloxane (see electrolyte, [0043]) and a non-poly(alkyleneoxide) siloxane co-solvent ([0014], [0068]), wherein the non-poly(alkyleneoxide) siloxane co-solvent is 1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether; 1,1,2,2-tetrafluoroethyl- 2,2,3,3,3- pentafluoropropyl ether; 2,2,2-trisfluoroethyl-1,1,2,3,3,3-hexafluoropropyl ether; ethyl-1,1,2,3,3,3-hexafluoropropyl ether; difluoromethyl-2,2,3,3,3- pentafluoropropyl ether; difluoromethyl-2,2,3,3-tetrafluoropropyl ether; 2- fluoro-1,3-dioxolane; 2,2-difluoro-1,3-dioxolane; 2-trifluoromethyl-1,3- dioxolane; 2,2-bis(trifluoromethyl)-1,3-dioxolane; 4-fluoro-1,3-dioxolane; 4,5-difluoro-1,3-dioxolane, or a mixture of any two or more ([0014], [0068]).
Dong (US 2012/0082890 A1) discloses an electrolyte comprising a poly(alkyleneoxide) siloxane (see electrolyte, [0039]) and a non-poly(alkyleneoxide) siloxane co-solvent ([0044], [0063]), wherein the non-poly(alkyleneoxide) siloxane co-solvent is 1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether; 1,1,2,2-tetrafluoroethyl- 2,2,3,3,3- pentafluoropropyl ether; 2,2,2-trisfluoroethyl-1,1,2,3,3,3-hexafluoropropyl ether; ethyl-1,1,2,3,3,3-hexafluoropropyl ether; difluoromethyl-2,2,3,3,3- pentafluoropropyl ether; difluoromethyl-2,2,3,3-tetrafluoropropyl ether; 2- fluoro-1,3-dioxolane; 2,2-difluoro-1,3-dioxolane; 2-trifluoromethyl-1,3- dioxolane; 2,2-bis(trifluoromethyl)-1,3-dioxolane; 4-fluoro-1,3-dioxolane; 4,5-difluoro-1,3-dioxolane, or a mixture of any two or more ([0044], [0063]).
Amine (US 2014/002941 A1) discloses an electrolyte comprising a poly(alkyleneoxide) siloxane (see electrolyte, [0023]) and a non-poly(alkyleneoxide) siloxane co-solvent (see carbonate-based solvents, [0021]), wherein the non-poly(alkyleneoxide) siloxane co-solvent is 1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether; 1,1,2,2-tetrafluoroethyl- 2,2,3,3,3- pentafluoropropyl ether; 2,2,2-trisfluoroethyl-1,1,2,3,3,3-hexafluoropropyl ether; ethyl-1,1,2,3,3,3-hexafluoropropyl ether; difluoromethyl-2,2,3,3,3- pentafluoropropyl ether; difluoromethyl-2,2,3,3-tetrafluoropropyl ether; 2- fluoro-1,3-dioxolane; 2,2-difluoro-1,3-dioxolane; 2-trifluoromethyl-1,3- dioxolane; 2,2-bis(trifluoromethyl)-1,3-dioxolane; 4-fluoro-1,3-dioxolane; 4,5-difluoro-1,3-dioxolane, or a mixture of any two or more (see carbonate-based solvents, [0021]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725